

117 HR 2322 IH: Ginnie Mae Oversight and Accountability Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2322IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Kustoff introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the President of the Government National Mortgage Association to testify annually before the Congress, and for other purposes.1.Short titleThis Act may be cited as the Ginnie Mae Oversight and Accountability Act of 2021.2.Annual testimonySubsection (a) of section 308 of the National Housing Act (12 U.S.C. 1723(a)) is amended—(1)by inserting (1) after the subsection designation; (2)in the last undesignated paragraph, by inserting (2) before There; and (3)by adding at the end the following new paragraph:(3)The President of the Association shall appear not less frequently than annually before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate regarding the financial status of the Association, the performance of its securities and the issuers of such securities, and any administrative or market challenges faced by the business model of the Association..